Title: From Thomas Jefferson to William Stephens Smith, 16 June 1786
From: Jefferson, Thomas
To: Smith, William Stephens



Dear Sir
Paris June 16.

Since the receipt of your favor of May 21. I have been in daily expectation of receiving from you a particular state of the cost of my press &c. Mr. Paradise wrote me that it was about five guineas, but I knew there would still be some additions. The moment you will be so good as to favor me with this information I will remit you a bill for that and the eight guineas I formerly took the liberty of drawing on you for. In addition to this I must give you another peice of trouble: that is to desire Mr. Woodmason, on my part, to send me a copying press (such as the one he sent me before) with spare springs, damping books, damping boxes complete, three ream of copying paper and a stock of ink powder proportioned to that. This he must direct to me, and send to the care of Mr. Garvey in Rouen, sending me a bill of the cost which I will remit immediately, unless he should prefer drawing on me, in which case his draught shall be paid on sight. If you have any news from America it will be very acceptable. I have received no journals of Congress of later date than Oct. 10. nor letter from the office for foreign affairs of later date than January. There is a violent contest arisen here between the king and parliament of Bourdeaux. When the papers are public I will send them to you. Adieu my dear Sir Yours affectionately,

Th: Jefferson

